(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 FRANCHISE TAX BOARD OF CALIFORNIA v. HYATT

         CERTIORARI TO THE SUPREME COURT OF NEVADA

   No. 14–1175. Argued December 7, 2015—Decided April 19, 2016
Respondent Hyatt claims that he moved from California to Nevada in
  1991, but petitioner Franchise Tax Board of California, a state agen-
  cy, claims that he actually moved in 1992 and thus owes California
  millions in taxes, penalties, and interest. Hyatt filed suit in Nevada
  state court, which had jurisdiction over California under Nevada v.
  Hall, 440 U.S. 410, seeking damages for California’s alleged abusive
  audit and investigation practices. After this Court affirmed the Ne-
  vada Supreme Court’s ruling that Nevada courts, as a matter of com-
  ity, would immunize California to the same extent that Nevada law
  would immunize its own agencies and officials, see Franchise Tax Bd.
  of Cal. v. Hyatt, 538 U.S. 488, 499, the case went to trial, where Hy-
  att was awarded almost $500 million in damages and fees. On ap-
  peal, California argued that the Constitution’s Full Faith and Credit
  Clause, Art. IV, §1, required Nevada to limit damages to $50,000, the
  maximum that Nevada law would permit in a similar suit against its
  own officials. The Nevada Supreme Court, however, affirmed $1 mil-
  lion of the award and ordered a retrial on another damages issue,
  stating that the $50,000 maximum would not apply on remand.
Held:
     1. The Court is equally divided on the question whether Nevada v.
  Hall should be overruled and thus affirms the Nevada courts’ exer-
  cise of jurisdiction over California’s state agency. P. 4.
     2. The Constitution does not permit Nevada to apply a rule of Ne-
  vada law that awards damages against California that are greater
  than it could award against Nevada in similar circumstances. This
  conclusion is consistent with this Court’s precedents. A statute is a
  “public Act” within the meaning of the Full Faith and Credit Clause.
  While a State is not required “to substitute for its own statute . . . the
  statute of another State reflecting a conflicting and opposed policy,”
2              FRANCHISE TAX BD. OF CAL. v. HYATT

                                  Syllabus

  Carroll v. Lanza, 349 U.S. 408, 412, a State’s decision to decline to
  apply another State’s statute on this ground must not embody a “pol-
  icy of hostility to the public Acts” of that other State, id., at 413. Us-
  ing this approach, the Court found no violation of the Clause in Car-
  roll v. Lanza or in Franchise Tax Bd. the first time this litigation was
  considered. By contrast, the rule of unlimited damages applied here
  is not only “opposed” to California’s law of complete immunity; it is
  also inconsistent with the general principles of Nevada immunity
  law, which limit damages awards to $50,000. Nevada explained its
  departure from those general principles by describing California’s
  own system of controlling its agencies as an inadequate remedy for
  Nevada’s citizens. A State that disregards its own ordinary legal
  principles on this ground employs a constitutionally impermissible
  “ ‘policy of hostility to the public Acts’ of a sister State.” 538 U.S., at
  499. The Nevada Supreme Court’s decision thereby lacks the
  “healthy regard for California’s sovereign status” that was the hall-
  mark of its earlier decision. Ibid. This holding does not indicate a
  return to a complex “balancing-of-interests approach to conflicts of
  law under the Full Faith and Credit Clause.” Id., at 496. Rather,
  Nevada’s hostility toward California is clearly evident in its decision
  to devise a special, discriminatory damages rule that applies only to a
  sister State. Pp. 4–9.
130 Nev. ___, 335 P.3d 125, vacated and remanded.

  BREYER, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, SOTOMAYOR, and KAGAN, JJ., joined. ALITO, J., concurred in
the judgment. ROBERTS, C. J., filed a dissenting opinion, in which
THOMAS, J., joined.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of BREYER, J.

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–1175
                                   _________________


      FRANCHISE TAX BOARD OF CALIFORNIA, 

         PETITIONER v. GILBERT P. HYATT

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       NEVADA

                                 [April 19, 2016] 


   JUSTICE BREYER delivered the opinion of the Court.
   In Nevada v. Hall, 440 U.S. 410 (1979), this Court held
that one State (here, Nevada) can open the doors of its
courts to a private citizen’s lawsuit against another State
(here, California) without the other State’s consent. In
this case, a private citizen, a resident of Nevada, has
brought a suit in Nevada’s courts against the Franchise
Tax Board of California, an agency of the State of Califor-
nia. The board has asked us to overrule Hall and hold
that the Nevada courts lack jurisdiction to hear this law-
suit. The Court is equally divided on this question, and
we consequently affirm the Nevada courts’ exercise of
jurisdiction over California. See, e.g., Exxon Shipping Co.
v. Baker, 554 U.S. 471, 484 (2008) (citing Durant v. Essex
Co., 7 Wall. 107, 112 (1869)).
   California also asks us to reverse the Nevada court’s
decision insofar as it awards the private citizen greater
damages than Nevada law would permit a private citizen
to obtain in a similar suit against Nevada’s own agencies.
We agree that Nevada’s application of its damages law in
this case reflects a special, and constitutionally forbidden,
2           FRANCHISE TAX BD. OF CAL. v. HYATT

                     Opinion of BREYER, J.

“ ‘policy of hostility to the public Acts’ of a sister State,”
namely, California. U. S. Const., Art. IV, §1 (Full Faith
and Credit Clause); Franchise Tax Bd. of Cal. v. Hyatt,
538 U.S. 488, 499 (2003) (quoting Carroll v. Lanza, 349
U.S. 408, 413 (1955)). We set aside the Nevada Supreme
Court’s decision accordingly.
                              I
  Gilbert P. Hyatt, the respondent here, moved from
California to Nevada in the early 1990’s. He says that he
moved to Nevada in September 1991. California’s Fran-
chise Tax Board, however, after an investigation and tax
audit, claimed that Hyatt moved to Nevada later, in April
1992, and that he consequently owed California more than
$10 million in taxes, associated penalties, and interest.
  Hyatt filed this lawsuit in Nevada state court against
California’s Franchise Tax Board, a California state agency.
Hyatt sought damages for what he considered the board’s
abusive audit and investigation practices, including rifling
through his private mail, combing through his garbage,
and examining private activities at his place of worship.
See App. 213–245, 267–268.
  California recognized that, under Hall, the Constitution
permits Nevada’s courts to assert jurisdiction over Cali-
fornia despite California’s lack of consent. California
nonetheless asked the Nevada courts to dismiss the case
on other constitutional grounds. California law, it pointed
out, provided state agencies with immunity from lawsuits
based upon actions taken during the course of collecting
taxes. Cal. Govt. Code Ann. §860.2 (West 1995); see also
§860.2 (West 2012). It argued that the Constitution’s Full
Faith and Credit Clause required Nevada to apply Cali-
fornia’s sovereign immunity law to Hyatt’s case. Nevada’s
Supreme Court, however, rejected California’s claim. It
held that Nevada’s courts, as a matter of comity, would
immunize California where Nevada law would similarly
                  Cite as: 578 U. S. ____ (2016)            3

                      Opinion of BREYER, J.

immunize its own agencies and officials (e.g., for actions
taken in the performance of a “discretionary” function),
but they would not immunize California where Nevada
law permitted actions against Nevada agencies, say, for
acts taken in bad faith or for intentional torts. App. to
Pet. for Cert. in Franchise Tax Bd. of Cal. v. Hyatt, O. T.
2002, No. 42, p. 12. We reviewed that decision, and we
affirmed. Franchise Tax Bd., supra, at 499.
   On remand, the case went to trial. A jury found in
Hyatt’s favor and awarded him close to $500 million in
damages (both compensatory and punitive) and fees (in-
cluding attorney’s fees). California appealed. It argued
that the trial court had not properly followed the Nevada
Supreme Court’s earlier decision. California explained
that in a similar suit against similar Nevada officials,
Nevada statutory law would limit damages to $50,000,
and it argued that the Constitution’s Full Faith and Credit
Clause required Nevada to limit damages similarly here.
   The Nevada Supreme Court accepted the premise that
Nevada statutes would impose a $50,000 limit in a similar
suit against its own officials. See 130 Nev. ___, ___, 335
P.3d 125, 145–146 (2014); see also Nev. Rev. Stat.
§41.035(1) (1995). But the court rejected California’s
conclusion. Instead, while setting aside much of the dam-
ages award, it nonetheless affirmed $1 million of the
award (earmarked as compensation for fraud), and it
remanded for a retrial on the question of damages for
intentional infliction of emotional distress. In doing so, it
stated that “damages awarded on remand . . . are not
subject to any statutory cap.” 130 Nev., at ___, 335 P. 3d,
at 153. The Nevada Supreme Court explained its holding
by stating that California’s efforts to control the actions of
its own agencies were inadequate as applied to Nevada’s
own citizens. Hence, Nevada’s “policy interest in provid-
ing adequate redress to Nevada’s citizens [wa]s paramount
to providing [California] a statutory cap on damages under
4           FRANCHISE TAX BD. OF CAL. v. HYATT

                      Opinion of BREYER, J.

comity.” Id., at ___, 335 P. 3d, at 147.
  California petitioned for certiorari. We agreed to decide
two questions. First, whether to overrule Hall. And,
second, if we did not do so, whether the Constitution per-
mits Nevada to award Hyatt damages against a California
state agency that are greater than those that Nevada
would award in a similar suit against its own state
agencies.
                               II
   In light of our 4-to-4 affirmance of Nevada’s exercise of
jurisdiction over California’s state agency, we must con-
sider the second question: Whether the Constitution per-
mits Nevada to award damages against California agen-
cies under Nevada law that are greater than it could
award against Nevada agencies in similar circumstances.
We conclude that it does not. The Nevada Supreme Court
has ignored both Nevada’s typical rules of immunity and
California’s immunity-related statutes (insofar as Califor-
nia’s statutes would prohibit a monetary recovery that is
greater in amount than the maximum recovery that Ne-
vada law would permit in similar circumstances). Instead,
it has applied a special rule of law that evinces a “ ‘policy
of hostility’ ” toward California. Franchise Tax Bd., supra,
at 499 (quoting Carroll v. Lanza, supra, at 413). Doing so
violates the Constitution’s requirement that “Full Faith
and Credit shall be given in each State to the public Acts,
Records and judicial Proceedings of every other State.”
Art. IV, §1.
   The Court’s precedents strongly support this conclusion.
A statute is a “public Act” within the meaning of the Full
Faith and Credit Clause. See, e.g., Carroll v. Lanza,
supra, at 411; see also 28 U.S. C. §1738 (referring to “[t]he
Acts of the legislature” in the full faith and credit context).
We have said that the Clause “does not require a State to
substitute for its own statute, applicable to persons and
                 Cite as: 578 U. S. ____ (2016)            5

                     Opinion of BREYER, J.

events within it, the statute of another State reflecting a
conflicting and opposed policy.” Carroll v. Lanza, 349
U.S., at 412. But when affirming a State’s decision to
decline to apply another State’s statute on this ground, we
have consistently emphasized that the State had “not
adopt[ed] any policy of hostility to the public Acts” of that
other State. Id., at 413.
   In Carroll v. Lanza, the Court considered a negligence
action brought by a Missouri worker in Arkansas’ courts.
We held that the Arkansas courts need not apply a time
limitation contained in Missouri’s (but not in Arkansas’)
workman’s compensation law. Id., at 413–414. In doing
so, we emphasized both that (1) Missouri law (compared
with Arkansas law) embodied “a conflicting and opposed
policy,” and (2) Arkansas law did not embody “any policy of
hostility to the public Acts of Missouri.” Id., at 412–413.
This second requirement was well established in earlier
law. See, e.g., Broderick v. Rosner, 294 U.S. 629, 642–643
(1935) (New Jersey may not enforce a jurisdictional stat-
ute that would permit enforcement of certain claims under
New Jersey law but “deny the enforcement” of similar,
valid claims under New York law); Hughes v. Fetter, 341
U.S. 609, 611–612 (1951) (invalidating a Wisconsin stat-
ute that “close[d] the doors of its courts” to an Illinois
cause of action while permitting adjudication of similar
Wisconsin claims).
   We followed this same approach when we considered the
litigation now before us for the first time. See Franchise
Tax Bd., 538 U.S., at 498–499. Nevada had permitted
Hyatt to sue California in Nevada courts. See id., at 497
(citing Hall, 440 U.S., at 414–421). Nevada’s courts
recognized that California’s law of complete immunity
would prevent any recovery in this case. The Nevada
Supreme Court consequently did not apply California law.
It applied Nevada law instead. We upheld that decision as
consistent with the Full Faith and Credit Clause. But in
6           FRANCHISE TAX BD. OF CAL. v. HYATT

                      Opinion of BREYER, J.

doing so, we emphasized both that (1) the Clause does not
require one State to apply another State’s law that vio-
lates its “own legitimate public policy,” Franchise Tax Bd.,
supra, at 497–498 (citing Hall, supra, at 424), and (2)
Nevada’s choice of law did not “exhibi[t] a ‘policy of hostility
to the public Acts’ of a sister State.” Franchise Tax Bd.,
supra, at 499 (quoting Carroll v. Lanza, supra, at 413).
Rather, Nevada had evinced “a healthy regard for Califor-
nia’s sovereign status,” we said, by “relying on the con-
tours of Nevada’s own sovereign immunity from suit as a
benchmark for its analysis.” Franchise Tax Bd., supra, at
499.
   The Nevada decision before us embodies a critical de-
parture from its earlier approach. Nevada has not applied
the principles of Nevada law ordinarily applicable to suits
against Nevada’s own agencies. Rather, it has applied a
special rule of law applicable only in lawsuits against its
sister States, such as California. With respect to damages
awards greater than $50,000, the ordinary principles of
Nevada law do not “conflic[t]” with California law, for both
laws would grant immunity. Carroll v. Lanza, 349 U.S.,
at 412. Similarly, in respect to such amounts, the
“polic[ies]” underlying California law and Nevada’s usual
approach are not “opposed”; they are consistent. Id., at
412–413.
   But that is not so in respect to Nevada’s special rule.
That rule, allowing damages awards greater than $50,000,
is not only “opposed” to California law, ibid.; it is also
inconsistent with the general principles of Nevada immun-
ity law, see Franchise Tax Bd., supra, at 499. The Nevada
Supreme Court explained its departure from those general
principles by describing California’s system of controlling
its own agencies as failing to provide “adequate” recourse
to Nevada’s citizens. 130 Nev., at ___, 335 P. 3d, at 147.
It expressed concerns about the fact that California’s
agencies “ ‘operat[e] outside’ ” the systems of “ ‘legislative
                 Cite as: 578 U. S. ____ (2016)            7

                     Opinion of BREYER, J.

control, administrative oversight, and public accountabil-
ity’ ” that Nevada applies to its own agencies. Ibid. (quot-
ing Faulkner v. University of Tenn., 627 So. 2d 362 (Ala.
1992)). Such an explanation, which amounts to little more
than a conclusory statement disparaging California’s own
legislative, judicial, and administrative controls, cannot
justify the application of a special and discriminatory rule.
Rather, viewed through a full faith and credit lens, a State
that disregards its own ordinary legal principles on this
ground is hostile to another State. A constitutional rule
that would permit this kind of discriminatory hostility is
likely to cause chaotic interference by some States into the
internal, legislative affairs of others. Imagine, for exam-
ple, that many or all States enacted such discriminatory,
special laws, and justified them on the sole basis that (in
their view) a sister State’s law provided inadequate pro-
tection to their citizens. Would each affected sister State
have to change its own laws? Entirely? Piece-by-piece, in
order to respond to the new special laws enacted by every
other State? It is difficult to reconcile such a system of
special and discriminatory rules with the Constitution’s
vision of 50 individual and equally dignified States. In
light of the “constitutional equality” among the States,
Coyle v. Smith, 221 U.S. 559, 580 (1911), Nevada has not
offered “sufficient policy considerations” to justify the
application of a special rule of Nevada law that discrimi-
nates against its sister States, Carroll v. Lanza, supra, at
413. In our view, Nevada’s rule lacks the “healthy regard
for California’s sovereign status” that was the hallmark of
its earlier decision, and it reflects a constitutionally im-
permissible “ ‘policy of hostility to the public Acts’ of a
sister State.” Franchise Tax Bd., supra, at 499 (quoting
Carroll v. Lanza, supra, at 413).
   In so holding we need not, and do not, intend to return
to a complex “balancing-of-interests approach to conflicts
of law under the Full Faith and Credit Clause.” Franchise
8           FRANCHISE TAX BD. OF CAL. v. HYATT

                      Opinion of BREYER, J.

Tax Bd., 538 U.S., at 496. Long ago this Court’s efforts to
apply that kind of analysis led to results that seemed to
differ depending, for example, upon whether the case
involved commercial law, a shareholders’ action, insurance
claims, or workman’s compensation statutes. See, e.g.,
Bradford Elec. Light Co. v. Clapper, 286 U.S. 145, 157–
159 (1932); Carroll v. Lanza, supra, at 414–420 (Frankfur-
ter, J., dissenting) (listing, and trying to classify, nearly 50
cases). We have since abandoned that approach, and we
continue to recognize that a State need not “ ‘substitute
the statutes of other states for its own statutes dealing
with a subject matter concerning which it is competent to
legislate.’ ” Franchise Tax Bd., supra, at 496 (quoting
Pacific Employers Ins. Co. v. Industrial Accident Comm’n,
306 U.S. 493, 501 (1939)). But here, we can safely con-
clude that, in devising a special—and hostile—rule for
California, Nevada has not “sensitively applied principles
of comity with a healthy regard for California’s sovereign
status.” Franchise Tax Bd., supra, at 499; see Thomas v.
Washington Gas Light Co., 448 U.S. 261, 272 (1980)
(plurality opinion) (Clause seeks to prevent “parochial
entrenchment on the interests of other States”); Allstate
Ins. Co. v. Hague, 449 U.S. 302, 323, and n. 10 (1981)
(Stevens, J., concurring in judgment) (Clause is properly
brought to bear when a State’s choice of law “threatens the
federal interest in national unity by unjustifiably infring-
ing upon the legitimate interests of another State”); cf.
Supreme Court of N. H. v. Piper, 470 U.S. 274, 288 (1985)
(Privileges and Immunities Clause prevents the New
Hampshire Supreme Court from promulgating a rule that
limits bar admission to state residents, discriminating
against out-of-state lawyers); Bendix Autolite Corp. v.
Midwesco Enterprises, Inc., 486 U.S. 888, 894 (1988)
(Commerce Clause invalidates a statute of limitations that
“imposes a greater burden on out-of-state companies than
it does on [in-state] companies”).
                 Cite as: 578 U. S. ____ (2016)            9

                     Opinion of BREYER, J.

   For these reasons, insofar as the Nevada Supreme Court
has declined to apply California law in favor of a special
rule of Nevada law that is hostile to its sister States, we
find its decision unconstitutional. We vacate its judgment
and remand the case for further proceedings not incon-
sistent with this opinion.
                                            It is so ordered.

  JUSTICE ALITO concurs in the judgment.
                 Cite as: 578 U. S. ____ (2016)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 14–1175
                         _________________


      FRANCHISE TAX BOARD OF CALIFORNIA, 

         PETITIONER v. GILBERT P. HYATT

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF 

                       NEVADA

                        [April 19, 2016] 


   CHIEF JUSTICE ROBERTS, with whom JUSTICE THOMAS
joins, dissenting.
   Petitioner Franchise Tax Board is the California agency
that collects California’s state income tax. Respondent
Gilbert Hyatt, a resident of Nevada, filed suit in Nevada
state court against the Board, alleging that it had commit-
ted numerous torts in the course of auditing his California
tax returns. The Board is immune from such a suit in
California courts. The last time this case was before us,
we held that the Nevada Supreme Court could apply
Nevada law to resolve the Board’s claim that it was im-
mune from suit in Nevada as well. Following our decision,
the Nevada Supreme Court upheld a $1 million jury
award against the Board after concluding that the Board
did not enjoy immunity under Nevada law.
   Today the Court shifts course. It now holds that the
Full Faith and Credit Clause requires the Nevada Su-
preme Court to afford the Board immunity to the extent
Nevada agencies are entitled to immunity under Nevada
law. Because damages in a similar suit against Nevada
agencies are capped at $50,000 by Nevada law, the Court
concludes that damages against the Board must be capped
at that level as well.
   That seems fair. But, for better or worse, the word “fair”
does not appear in the Full Faith and Credit Clause. The
2           FRANCHISE TAX BD. OF CAL. v. HYATT

                   ROBERTS, C. J., dissenting

Court’s decision is contrary to our precedent holding that
the Clause does not block a State from applying its own
law to redress an injury within its own borders. The
opinion also departs from the text of the Clause, which—
when it applies—requires a State to give full faith and
credit to another State’s laws. The Court instead permits
partial credit: To comply with the Full Faith and Credit
Clause, the Nevada Supreme Court need only afford the
Board the same limited immunity that Nevada agencies
enjoy.
  I respectfully dissent.
                                I
   In 1991 Gilbert Hyatt sold his house in California and
rented an apartment, registered to vote, and opened a
bank account in Nevada. When he filed his 1991 and 1992
tax returns, he claimed Nevada as his place of residence.
Unlike California, Nevada has no state income tax, and
the move saved Hyatt millions of dollars in California
taxes. California’s Franchise Tax Board was suspicious,
and it initiated an audit.
   In the course of the audit, employees of the Board trav-
eled to Nevada and allegedly peered through Hyatt’s
windows, rummaged around in his garbage, contacted his
estranged family members, and shared his personal in-
formation not only with newspapers but also with his
business contacts and even his place of worship. Hyatt
claims that one employee in particular had it in for him,
referring to him in antisemitic terms and taking “trophy-
like pictures” in front of his home after the audit. Brief for
Respondent 3. As a result of the audit, the Board deter-
mined that Hyatt was a resident of California for 1991 and
part of 1992, and that he accordingly owed over $10 mil-
lion in unpaid state income taxes, penalties, and interest.
   Hyatt protested the audit before the Board, which up-
held the audit following an 11-year administrative pro-
                 Cite as: 578 U. S. ____ (2016)            3

                   ROBERTS, C. J., dissenting

ceeding. Hyatt is still challenging the audit in California
court. In 1998, Hyatt also filed suit against the Board in
Nevada state court. In that suit, which is the subject of
this case, Hyatt claimed that the Board committed a
variety of torts, including fraud, intentional infliction of
emotional distress, and invasion of privacy. The Board is
immune from suit under California law, and it argued that
Nevada was required under the Full Faith and Credit
Clause to enforce California’s immunity law.
   When the case reached the Nevada Supreme Court, that
court held, applying general principles of comity under
Nevada law, that the Board was entitled to immunity for
its negligent but not intentional torts—the same immu-
nity afforded Nevada state agencies. Not satisfied, the
Board pursued its claim of complete immunity to this
Court, but we affirmed. We ruled that the Full Faith and
Credit Clause did not prohibit Nevada from applying its
own immunity law to the dispute. Franchise Tax Bd. of
Cal. v. Hyatt, 538 U.S. 488, 498–499 (2003).
   On remand, the trial court conducted a four-month jury
trial. The jury found for Hyatt, awarding him $1 million
for fraud, $52 million for invasion of privacy, $85 million
for emotional distress, and $250 million in punitive dam-
ages. On appeal, the Nevada Supreme Court significantly
reduced the award, concluding that the invasion of privacy
claims failed as a matter of law. Applying principles of
comity, the Nevada Supreme Court also held that because
Nevada state agencies are not subject to punitive dam-
ages, the Board was not liable for the $250 million punitive
damages award. The court did hold the Board responsible
for the $1 million fraud judgment, however, and it re-
manded for a new trial on damages for the emotional
distress claim. Although tort liability for Nevada state
agencies was capped at $50,000 under Nevada law, the
court held that it was against Nevada’s public policy to
apply that cap to the Board’s liability for the fraud and
4           FRANCHISE TAX BD. OF CAL. v. HYATT

                   ROBERTS, C. J., dissenting

emotional distress claims. The Board sought review by
this Court, and we again granted certiorari. 576 U. S. ___
(2015).
                               II

                               A

  The Full Faith and Credit Clause provides that “Full
Faith and Credit shall be given in each State to the public
Acts, Records, and judicial Proceedings of every other
State.” U. S. Const., Art. IV, §1. The purpose of the
Clause “was to alter the status of the several states as
independent foreign sovereignties, each free to ignore
obligations created under the laws or by the judicial pro-
ceedings of the others, and to make them integral parts of
a single nation.” Milwaukee County v. M. E. White Co.,
296 U.S. 268, 276–277 (1935).
  The Full Faith and Credit Clause applies in a straight-
forward fashion to state court judgments: “A judgment
entered in one State must be respected in another pro-
vided that the first State had jurisdiction over the parties
and the subject matter.” Nevada v. Hall, 440 U.S. 410, 421
(1979). The Clause is more difficult to apply to “public
Acts,” which include the laws of other States. See Carroll
v. Lanza, 349 U.S. 408, 411 (1955). State courts must
give full faith and credit to those laws. But what does that
mean in practice?
  It is clear that state courts are not always required to
apply the laws of other States. State laws frequently
conflict, and a “rigid and literal enforcement of the full
faith and credit clause, without regard to the statute of the
forum, would lead to the absurd result that, wherever the
conflict arises, the statute of each state must be enforced
in the courts of the other, but cannot be in its own.” Alaska
Packers Assn. v. Industrial Accident Comm’n of Cal.,
294 U.S. 532, 547 (1935). Accordingly, this Court has
treated the Full Faith and Credit Clause as a “conflicts of
                  Cite as: 578 U. S. ____ (2016)            5

                   ROBERTS, C. J., dissenting

law” provision that dictates when a State must apply the
laws of another State rather than its own. Franchise Tax
Bd., 538 U.S., at 496; see also Hall, 440 U.S., at 424
(California court is not required to apply Nevada law).
  Under the Full Faith and Credit Clause, “it is frequently
the case” that “a court can lawfully apply either the law of
one State or the contrary law of another.” Franchise Tax
Bd., 538 U.S., at 496 (internal quotation marks omitted).
As we have explained,
    “the very nature of the federal union of states, to
    which are reserved some of the attributes of sover-
    eignty, precludes resort to the full faith and credit
    clause as the means for compelling a state to substi-
    tute the statutes of other states for its own statutes
    dealing with a subject matter concerning which it is
    competent to legislate.” Pacific Employers Ins. Co. v.
    Industrial Accident Comm’n, 306 U.S. 493, 501
    (1939).
This Court has generally held that when a State chooses
“to apply its own rule of law to give affirmative relief for
an action arising within its borders,” the Full Faith and
Credit Clause is satisfied. Carroll, 349 U.S., at 413; see
Hall, 440 U.S., at 424 (California court may apply Cali-
fornia law consistent with the State’s interest in “provid-
ing full protection to those who are injured on its high-
ways” (internal quotation marks omitted)).
  A State may not apply its own law, however, if doing so
reflects a “policy of hostility to the public Acts” of another
State. Carroll, 349 U.S., at 413. A State is considered to
have adopted such a policy if it has “no sufficient policy
considerations to warrant” its refusal to apply the other
State’s laws. Ibid. For example, when a State “seeks to
exclude from its courts actions arising under a foreign
statute” but permits similar actions under its own laws,
the State has adopted a policy of hostility to the “public
6           FRANCHISE TAX BD. OF CAL. v. HYATT

                   ROBERTS, C. J., dissenting

Acts” of another State. Ibid.; see Hughes v. Fetter, 341
U.S. 609, 611–613 (1951). In such cases, this Court has
held that the forum State must open its doors and permit
the plaintiff to seek relief under another State’s laws. See,
e.g., id., at 611 (“Wisconsin cannot escape [its] con-
stitutional obligation to enforce the rights and duties
validly created under the laws of other states by the simple
device of removing jurisdiction from courts otherwise
competent”).
                              B
  According to the Court, the Nevada Supreme Court
violated the Full Faith and Credit Clause by applying “a
special rule of law that evinces a policy of hostility toward
California.” Ante, at 4 (internal quotation marks omitted).
As long as Nevada provides immunity to its state agencies
for awards above $50,000, the majority reasons, the State
has no legitimate policy rationale for refusing to give
similar immunity to the agencies of other States. The
Court concludes that the Nevada Supreme Court is accord-
ingly required to rewrite Nevada law to afford the Board
the same immunity to which Nevada agencies are entitled.
In the majority’s view, that result is “strongly” supported
by this Court’s precedents. Ibid. I disagree.
  Carroll explains that the Full Faith and Credit Clause
prohibits a State from adopting a “policy of hostility to the
public Acts” of another State. 349 U.S., at 413. But it
does not stop there. Carroll goes on to describe what
adopting a “policy of hostility” means: A State may not
refuse to apply another State’s law where there are “no
sufficient policy considerations to warrant such refusal.”
Ibid. (emphasis added). Where a State chooses a different
rule from a sister State in order “to give affirmative relief
for an action arising within its borders,” the State has a
sufficient policy reason for applying its own law, and the
Full Faith and Credit Clause is satisfied. Ibid.
                 Cite as: 578 U. S. ____ (2016)            7

                   ROBERTS, C. J., dissenting

   In this case, the Nevada Supreme Court applied Nevada
rather than California immunity law in order to uphold
the “state’s policy interest in providing adequate redress to
Nevada citizens.” 130 Nev. ___, ___, 335 P.3d 125, 147
(2014). This Court has long recognized that “[f]ew matters
could be deemed more appropriately the concern of the
state in which the injury occurs or more completely within
its power” than “the bodily safety and economic protection”
of people injured within its borders. Pacific Employers
Ins. Co., 306 U.S., at 503; see Hall, 440 U.S., at 424.
Hyatt alleges that the Board committed multiple torts,
including fraud and intentional infliction of emotional
distress. See 130 Nev., at ___, 335 P. 3d, at 130. Under
Pacific Employers Insurance and Carroll, there is no doubt
that Nevada has a “sufficient” policy interest in protecting
Nevada residents from such injuries.
   The majority, however, does not regard that policy
interest as sufficient justification for denying the Board
immunity. Despite this Court’s decision to get out of the
business of “appraising and balancing state interests
under the Full Faith and Credit Clause,” Franchise Tax
Bd., 538 U.S., at 498, the majority concludes that Nevada
cannot really have a state policy to protect its citizens
from the kinds of torts alleged here, because the State
capped its own liability at $50,000 in similar situations.
See ante, at 6–7. But that fails to credit the Nevada Su-
preme Court’s explanation for why a damages cap for
Nevada state agencies is fully consistent with the State’s
policy of protecting its citizens.
   According to the Nevada Supreme Court, Nevada law
treats its own agencies differently from the agencies of
other States because Nevada agencies are “subject to
legislative control, administrative oversight, and public
accountability” in Nevada. 130 Nev., at ___, 335 P. 3d, at
147 (internal quotation marks omitted). The same is not
true of other litigants, such as the Board, who operate
8           FRANCHISE TAX BD. OF CAL. v. HYATT

                   ROBERTS, C. J., dissenting

“outside such controls.” Ibid. (internal quotation marks
omitted). The majority may think that Nevada is being
unfair, but it cannot be said that the State failed to articu-
late a sufficient policy explanation for its decision to apply
a damages cap to Nevada state agencies, but not to the
agencies of other States.
   As the Court points out, the Constitution certainly has a
“vision of 50 individual and equally dignified States,” ante,
at 7, which is why California remains free to adopt a
policy similar to that of Nevada, should it wish to do so.
See Coyle v. Smith, 221 U.S. 559, 567 (1911) (The Union
“was and is a union of States, equal in power, dignity and
authority, each competent to exert that residuum of sover-
eignty not delegated to the United States by the Constitu-
tion itself ”). Nevada is not, however, required to treat its
sister State as equally committed to the protection of
Nevada citizens.
   It is true that this Court in the prior iteration of this
case found no Full Faith and Credit Clause violation in
part because the “Nevada Supreme Court sensitively
applied principles of comity with a healthy regard for
California’s sovereign status, relying on the contours of
Nevada’s own sovereign immunity from suit as a bench-
mark for its analysis.” Franchise Tax Bd., 538 U.S., at
499. But the Nevada court adhered to its policy of sensi-
tivity to comity concerns this time around as well. In
deference to the Board’s sovereignty, the court threw out a
$250 million punitive damages award, on top of its previ-
ous decision that the Board was not liable at all for its
negligent acts. That is more than a “healthy regard” for
California’s sovereign status.
   Even if the Court is correct that Nevada violated the
Full Faith and Credit Clause, however, it is wrong about
the remedy. The majority concludes that in the sovereign
immunity context, the Full Faith and Credit Clause is not
a choice of law provision, but a create-your-own-law provi-
                  Cite as: 578 U. S. ____ (2016)            9

                   ROBERTS, C. J., dissenting

sion: The Court does not require the Nevada Supreme
Court to apply either Nevada law (no immunity for the
Board) or California law (complete immunity for the
Board), but instead requires a new hybrid rule, under
which the Board enjoys partial immunity.
   The majority’s approach is nowhere to be found in the
Full Faith and Credit Clause. Where the Clause applies,
it expressly requires a State to give full faith and credit to
another State’s laws. If the majority is correct that Nevada
has no sufficient policy justification for applying Nevada
immunity law, then California law applies. And under
California law, the Board is entitled to full immunity. Or,
if Nevada has a sufficient policy reason to apply its own
law, then Nevada law applies, and the Board is subject to
full liability.
   I respectfully dissent.